        Case 1:18-cv-11992-GBD-SN Document 3 Filed 12/19/18 Page 1 of 2
IH-32                                                                                Rev: 2014-1




                      United States District Court	

                                  for the	

                     Southern District of New York	

                              Related Case Statement
                                                !
                              Full Caption of Later Filed Case:

Mark R. Mazur, et al.




                  Plaintiff                                        Case Number


                                                 18-11992
                    vs.

!!
Kingdom of Saudi Arabia




                 Defendant

                              Full Caption of Earlier Filed Case:
               (including in bankruptcy appeals the relevant adversary proceeding)

!!

                  Plaintiff                                        Case Number

                                                  03 MDL 1570
                    vs.

!!

                 Defendant
!

                                             Page !1
          Case 1:18-cv-11992-GBD-SN Document 3 Filed 12/19/18 Page 2 of 2
IH-32                                                                                      Rev: 2014-1



Status of Earlier Filed Case:
                       (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed    dismissal, settlement, court decision. Also, state whether there is an appeal
                       pending.)
        ✔
    ____ Open          (If so, set forth procedural status and summarize any court rulings.)

!
!
!
!
!
!
!
!
Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.
!
!
The Plaintiffs in this action allege that the Defendant is responsible for the injuries they
!
suffered as a result of the Defendant's actions in relation to the terrorist attack of September
!
11, 2001.
!
! action is being filed pursuant to the procedures set by the Court in the July 10, 2018
This
! of Magistrate Judge Netburn (03 MDL 1570, ECF No. 4045).
Order
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!                                                                12/18/19
Signature: ________________________________________ Date: __________________!
!
!
Firm:         Marc. J. Bern & Partners LLP.
              ________________________________________


                                              Page !2
